PER CURIAM.
The questions presented are wholly questions of fact, and were submitted to the jury under a charge which fully instructed them, and to which no exception was taken. If the jury credited the testimony of the plaintiff, and their verdict shows that they did, they were clearly warranted in finding that he was instrumental in bringing about a meeting of the minds of the parties to the sale of the 22,000 tons of rails, and that there was a distinct understanding that he was to be regarded by the seller as broker in that transaction, and entitled to his commission. The judgment is affirmed.